Citation Nr: 1502121	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  12-30 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for ischemic heart disease, to include as secondary to herbicide exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1965 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

In November 2012, the RO granted service connection for posttraumatic stress disorder (PTSD), assigning a 10 percent disability rating.  The Veteran submitted a timely notice of disagreement in February 2013.  The RO increased this initial rating to 30 percent by rating decision dated December 2013, and issued a statement of the case the same month.  The Veteran did not perfect his appeal by filing a VA Form 9.  Therefore, the Board finds that a substantive appeal regarding the initial PTSD rating was not perfected and, therefore, that issue is not on appeal.

The Board has reviewed all pertinent evidence in the Veteran's claims file, including all relevant evidence contained in his Virtual VA and the Veterans Benefits Management System (VBMS) efolders.


FINDING OF FACT

The Veteran has not had ischemic heart disease at any point during the pendency of the appeal.

CONCLUSION OF LAW

The elements for service connection have not been met.  38 U.S.C.A. §§ 1110, 1116, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307(a)(6), 3.309(e) (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Board notes at the outset that VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A & 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In this case, the duty to notify was satisfied by way of letter sent to the Veteran in March 2011 that informed him of his duty and the VA's duty for obtaining evidence, explained what evidence and information was required to substantiate his service-connection claim, and met the notification requirements set out for service connection in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist the Veteran in the development of his claim.  Relevant to the duty to assist, the Veteran's service treatment records (STRs) and post-service VA treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

VA's duty to assist also requires it to provide a medical examination or opinion if one is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  Such an opinion is not necessary to decide the claims in this case.  As will be explained, there is no evidence that the Veteran had ischemic heart disease, or the persistent or recurrent symptoms of ischemic heart disease, at any point during the appeal period.  Thus, the Board is not required to afford the Veteran the opportunity to undergo a VA compensation examination for a medical nexus opinion in support of his claims.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

The Veteran withdrew his request for a hearing.  See June 2014 Hearing Confirmation Form.  

In light of the above, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims, and he will not be prejudiced as a result of the Board proceeding to a decision.

II. Service Connection

The Veteran contends that he has ischemic heart disease that is causally or etiologically related to his active service, including due to his presumed exposure to Agent Orange while he was in Vietnam. 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Additionally, service connection for ischemic heart disease may be granted based on presumed exposure to certain herbicide agents for a Veteran who had active service in the Republic of Vietnam for at least 90 days during the statutorily prescribed period, even though there is no record of such disease during service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  The term "ischemic heart disease" includes, but is not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease, including coronary spasm, and coronary bypass surgery; and stable, unstable, and Prinzmetal's angina.  38 C.F.R. § 3.309(e).   

In order to be considered for service connection, however, a claimant must first have a current disability.  In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Here, the evidence of record demonstrates that the Veteran has not had ischemic heart disease at any point during the appeal period.  The Veteran has not identified any private health care provider who has treated him for ischemic heart disease or any related condition.  His VA medical records contain diagnoses of hypertension, hyperlipidemia and hypothyroidism, but do not contain a diagnosis of ischemic heart disease, angina or any other heart or atherosclerotic cardiovascular disorder.  See 2005-2012 VA Medical Records; see also April 2011 Ischemic Heart Disease Disability Benefits Questionnaire.  These treatment records are also silent for complaints of chest pain, shortness of breath, or palpitations.  See 2005-2012 VA Medical Records.  Significantly, the Veteran's treating physician reported that he does not have ischemic heart disease or any diagnosis pertaining to ischemic heart disease.  See April 2011 Ischemic Heart Disease Disability Benefits Questionnaire.  The Board notes that the Veteran has been diagnosed with a nonischemic central retinal vein occlusion, but there is no evidence in the record suggesting that this disorder is indicative of or related to ischemic heart disease.  Instead, the treating physician noted that it was likely due to his hypertension and hypercholesterolemia.  See October 2005 VA Medical Record.  Furthermore, the Board notes that the Veteran underwent an echocardiogram in November 2005, and was not diagnosed with ischemic heart disease or coronary artery disease as result of that testing.  See January 2006 VA Medical Record.  Finally, the VA medical records show that the Veteran is currently taking Plavix, but this is noted to be for anterior ischemic retinopathy.  See August 2012 VA Medical Record.  Thus, there is no evidence in the Veteran's medical records showing that he has been diagnosed with ischemic heart disease or exhibited the symptoms of that disease at any point during the appeal period.

The Board notes that during a VA examination in connection with his PTSD claim, the Veteran stated that he was concerned about the functioning of his heart because he often finds himself short of breath.  See November 2012 VA Examination Report.  Nevertheless, as noted above, his VA treatment records do not contain any report of shortness of breath, but instead shows that he denied having shortness of breath on multiple occasions, including as late as August 2012.  See VA Medical Records dated October 2005, May 2006, January & July 2007, April & May 2010, October 2010, June 2011, March 2012, May 2012, July 2012 & August 2012.  Thus, the Board finds the Veteran's statement made to the VA examiner concerning his shortness of breath have little probative value because they are inconsistent with his prior statements denying this symptom (including those made to his physicians in the course of seeking treatment), and were made after asserting his claim for benefits.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made for purposes of medical treatment may be afforded greater weight because there is a strong motive to tell the truth to receive proper care); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (a witness's credibility may be impeached by a showing of interest, bias, or inconsistency).    

Additionally, to the extent that the Veteran has claimed that he has ischemic heart disease or that he has a heart condition that is related to service, he is not competent to make such determinations.  It is not argued or shown that the Veteran, as a lay person, is qualified through specialized education, training, or experience to diagnose ischemic heart disease or determine the medical etiology of his claimed heart conditions.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006)).  These lay statements, therefore, are not afforded probative value. 

In light of the above, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for ischemic heart disease.  Therefore, his claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for ischemic heart disease, including as secondary to herbicide exposure, is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


